Exhibit 10.4

 

INSURANCE AND REIMBURSEMENT AGREEMENT

 

THIS INSURANCE AND REIMBURSEMENT AGREEMENT (the “Insurance Agreement”) is made
as of July 21, 2005 among Financial Guaranty Insurance Company, a New York stock
insurance company (“FGIC”), Onyx Acceptance Financial Corporation (the
“Seller”), Onyx Acceptance Corporation, in its individual capacity (“Onyx”), and
as servicer (in such capacity, together with its successors and assigns,
including without limitation any successor servicer appointed pursuant to the
Sale and Servicing Agreement (as defined below), the “Servicer”), and, with
respect to Section 4.03 hereof, JPMorgan Chase Bank, N.A. (the “Indenture
Trustee”)

 

PRELIMINARY STATEMENTS

 

The Seller will sell to the Onyx Acceptance Owner Trust 2005-B (the “Trust”)
certain assets (the “Assets”) consisting of a pool of motor vehicle installment
sales contracts and installment loan agreements and certain other assets and
rights pursuant to and described in the Sale and Servicing Agreement dated as of
July 21, 2005 (the “Sale and Servicing Agreement”), among the Seller, the
Servicer, the Trust and the Indenture Trustee, as trust agent and indenture
trustee.

 

The Trust will (i) grant a security interest in certain of the Assets to the
Indenture Trustee under an Indenture dated as of July 21, 2005 between the Trust
and the Indenture Trustee (the “Indenture”) and (ii) issue the Notes (as defined
in the Trust Agreement) under the Indenture.

 

FGIC is authorized to transact a financial guaranty insurance business in the
State of New York and has agreed to issue to the Indenture Trustee for the
benefit of the holders of the Notes a financial guarantee insurance policy
substantially in the form of Exhibit A hereto (the “Policy”).

 

The parties hereto, among other things, desire to specify the conditions
precedent to the issuance by FGIC of the Policy, the payment of the premium and
other amounts in respect thereof, the obligations of the parties to FGIC
thereunder, and to provide for certain other matters related thereto.

 

NOW, THEREFORE, in consideration of the premises and of the agreements herein
contained, the parties hereto agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.01 General Definitions. The terms defined in this Article I shall have
the meanings provided herein for all purposes of this Insurance Agreement,
unless the context clearly requires otherwise, in both singular and plural form,
as appropriate. Capitalized terms used herein and not otherwise defined shall
have the meanings assigned to them in the Sale and Servicing Agreement.

 



--------------------------------------------------------------------------------

“Base Rate” means the fluctuating rate of interest as published from time to
time in the New York, New York edition of The Wall Street Journal, under the
caption “Money Rates” as the “prime rate”, the Base Rate to change when and as
such published prime rate changes.

 

“Closing Date” means July 21, 2005.

 

“Cumulative Net Charge-Off Ratio” means, as of any Servicer Report Date, the
ratio of (a) the aggregate Principal Balance of Contracts that became Defaulted
Contracts plus all the Cram Down Losses which occurred during the period from
the Initial Cut-Off Date through the end of the related Collection Period
reduced by the amount of Liquidation Proceeds with respect to Defaulted
Contracts received during such period which are applied to principal of the
Defaulted Contracts to (b) the sum of (i) the initial aggregate Principal
Balance of the Initial Contracts as of the Initial Cut-Off Date, plus (ii) the
initial aggregate principal balance of the Subsequent Contracts as of the
Subsequent Cut-Off Date plus (iii) the initial aggregate Principal Balance of
the Prefunded Contracts as of their respective Prefunding Cut-Off Dates.

 

“Delinquency Ratio” means, as of any Servicer Report Date, the ratio of (a) the
aggregate Principal Balance of Contracts that were Delinquent Contracts at the
end of the related Collection Period to (b) the aggregate Principal Balance of
all Contracts as of the first day of such Collection Period.

 

“Delinquent Contract” means any Contract (other than a Defaulted Contract) as to
which any portion of a scheduled payment remains unpaid for more than 30 days
from the date on which it is due and payable.

 

“GAAP” means Generally Accepted Accounting Principles in effect from time to
time in the United States of America.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

 

“Indemnification Agreement” means the Indemnification Agreement, dated as of
July 12, 2005 among FGIC, Onyx, the Seller and the Underwriters (as defined
therein).

 

“Initial Cash Deposit” means 1.25% of the Original Pool Balance plus the
Negative Carry Amount.

 

“Insurer Information” means the information relating to FGIC in the Prospectus
Supplement as of the date thereof under the heading “The Policy and the Insurer”
and the financial statements of FGIC incorporated by reference into the
Prospectus Supplement.

 

“Negative Carry Amount” means $0.

 

“Notes Balance” means the aggregate principal balance of the Notes then
outstanding.

 

2



--------------------------------------------------------------------------------

“Premium” has the meaning given to such term in Section 2.03 hereof.

 

“Premium Side Letter Agreement” means the letter dated the Closing Date from
FGIC to the Seller and Onyx setting forth the payment arrangement for the
premium on the Policy and certain fees and expenses related to payment
arrangements.

 

“Prospectus” means, collectively, (a) the Preliminary Prospectus Supplement
dated July 11, 2005 to the Prospectus dated February 14, 2005 and (b) the Final
Prospectus Supplement dated July 12, 2005 to the Prospectus dated February 14,
2005, each relating to the sale of the Notes on the Closing Date.

 

“Registration Statement” means the Registration Statement on Form S-3 of the
Seller (Registration No. 333-113136 as amended), relating to the Notes, at the
time it becomes effective.

 

“Repayment Amount” has the meaning given to such term in Section 2.04(a) hereof.

 

“Spread Account Increase Condition” means as of the Servicer Report Date in any
month prior to and including the applicable month set forth in the table below,
the Delinquency Ratio exceeds the level specified for such month in such table:

 

Collection Period

--------------------------------------------------------------------------------

   Delinquency Ratio


--------------------------------------------------------------------------------

 

July 2005 – October 2005

   3.00 %

November 2005 - March 2006

   3.25 %

April 2006 – September 2006

   4.00 %

October 2006 – March 2007

   4.75 %

April 2007 – October 2007

   5.25 %

November 2007 – March 2008

   6.50 %

April 2008 – October 2008

   7.00 %

November 2008 and thereafter

   7.50 %

 

“Spread Account Maximum” means, on any day, an amount equal to the sum of (a)
during the Funding Period, the Negative Carry Amount and (b) 1.25% of the Notes
Balance as of the Closing Date; provided, however, that if a Spread Account
Increase Condition has occurred and is continuing, the Spread Account Maximum
shall equal the greater of (x) 12.0% of the current Notes Balance with respect
to such Distribution Date and (y) 2.0% of the Notes Balance as of the Closing
Date.

 

“Trigger Event” shall have the meaning set forth in Section 6.01(a) hereof.

 

“Underwriter Information” means the information furnished by the Underwriters in
writing expressly for use in the Prospectus and included in the second paragraph
(regarding concessions and discounts) under the caption “Underwriting” in the
Prospectus Supplement.

 

3



--------------------------------------------------------------------------------

“Underwriting Agreement” means the Underwriting Agreement, dated July 12, 2005
among the Seller, Onyx and Credit Suisse First Boston LLC and J.P. Morgan
Securities, Inc., as representatives for the Underwriters named therein.

 

Section 1.02 Generic Terms. All words used herein shall be construed to be of
such gender or number as the circumstances require. The words “herein,”
“hereby,” “hereof,” “hereto,” “hereinbefore” and “hereinafter,” and words of
similar import, refer to this Insurance Agreement in its entirety and not to any
particular paragraph, clause or other subdivision, unless otherwise specified.

 

ARTICLE II

 

THE POLICY AND REIMBURSEMENT

 

Section 2.01 Policy. FGIC agrees, subject to the conditions hereinafter set
forth, on the Closing Date to issue the Policy.

 

Section 2.02 Conditions Precedent to Obligations of the Parties. The obligation
of FGIC to issue the Policy under this Insurance Agreement is subject to the
satisfaction of the following conditions on the Closing Date:

 

(a) The following documents shall have been duly authorized, executed and
delivered by each of the parties thereto (other than FGIC) and shall be in full
force and effect and in form and substance satisfactory to FGIC and an executed
counterpart of each thereof shall have been delivered to FGIC:

 

  (i) this Insurance Agreement;

 

  (ii) the Sale and Servicing Agreement;

 

  (iii) the Trust Agreement;

 

  (iv) the Indenture;

 

  (v) the Limited Guaranty;

 

  (vi) the Underwriting Agreement;

 

  (vii) the Indemnification Agreement; and

 

  (viii) the Premium Side Letter Agreement.

 

(items (i) through (vii) collectively, the “Basic Documents”).

 

(b) FGIC shall have received:

 

(i) copies certified by the Secretary or an Assistant Secretary of each of the
Seller and Servicer, dated the Closing Date, of its charter and by-laws and the
resolutions of its Board of Directors or a duly authorized committee thereof
authorizing its execution and

 

4



--------------------------------------------------------------------------------

delivery of the Basic Documents and of all documents evidencing other corporate
action and governmental approvals, if any, that are necessary for the
consummation of the transactions contemplated in such documents;

 

(ii) a certificate, dated the Closing Date, of the Secretary or an Assistant
Secretary of each of the Seller and Servicer certifying the names and true
signatures of its officers authorized to sign such Basic Documents;

 

(iii) a certificate, dated the Closing Date, of the Chief Financial Officer, an
Assistant Treasurer or Senior Vice President of the Seller certifying that
representations and warranties set forth in or incorporated by reference in
Section 3.01 hereof are true and correct as of the date made;

 

(iv) a favorable opinion or opinions, dated the Closing Date, satisfactory in
form and substance to FGIC, from counsel to each of the Seller and Onyx,
acceptable to FGIC, to the effect that (A) each of the Basic Documents has been
duly executed and delivered by such entity and each constitutes the legal, valid
and binding agreement of such entity, enforceable in accordance with their
respective terms, subject to bankruptcy, reorganization, insolvency, moratorium,
fraudulent conveyance or other laws of general applicability relating to or
affecting creditors’ rights generally from time to time in effect and general
principles of equity, and (B) no registration with or consent or approval of any
Governmental Authority having jurisdiction over such entity is required in
connection with the execution, delivery or performance by such entity of any
Basic Document which has not been obtained, and with respect to such other
matters, including, without limitation, true sale, nonconsolidation, perfection
and tax issues as FGIC may reasonably require;

 

(v) evidence that a UCC financing statement or statements covering the ownership
interest of the Trust in the Trust Property (as defined in the Sale and
Servicing Agreement) conveyed by the Seller to the Trust pursuant to the Sale
and Servicing Agreement, has been prepared and/or executed by the Seller in
favor of the Trust and has been (or within 10 days after the Closing Date will
be) duly filed in such place or places which, in the opinion of counsel for the
Seller and FGIC, are necessary or desirable to protect said interests;

 

(vi) evidence that a UCC financing statement or statements covering the security
interest of the Indenture Trustee, for the benefit of the Noteholders and FGIC,
created by or pursuant to the Indenture, in the Collateral (as defined in the
Indenture) which the Indenture Trustee is granted pursuant to the Indenture, has
been prepared and/or executed by the Trust in favor of the Indenture Trustee for
the benefit of the Noteholders and FGIC, and has been (or within 10 days after
the Closing Date will be) duly filed in such place or places which, in the
opinion of counsel for the Seller and FGIC, are necessary or desirable to
protect said interests; and

 

(vii) such other documents, certificates, instruments, approvals (and, if
requested by FGIC, certified duplicates or executed copies thereof) or opinions
as FGIC may reasonably request.

 

5



--------------------------------------------------------------------------------

(c) No statute, rule, regulation or order shall have been enacted, entered or
deemed applicable by any government or governmental or administrative agency or
court, which would make the transactions contemplated by the Basic Documents
illegal or otherwise prevent the consummation thereof.

 

(d) FGIC shall have received specimens of the Notes and the Residual Interest
Instrument (as defined in the Trust Agreement).

 

(e) FGIC shall have received an executed copy of all legal opinions,
certificates, accountant’s reports and other documents required to be furnished
by Onyx, the Seller and the Servicer pursuant to the Basic Documents or pursuant
to the requirements of Standard & Poor’s, Moody’s, Fitch or any other rating
agency rating the Notes. Such documents shall be in form and substance
satisfactory to FGIC and each such legal opinion or certificate (other than any
accountant’s report) shall be addressed to FGIC or accompanied by appropriate
reliance letters to FGIC.

 

(f) Simultaneously with the issuance of the Policy, the Notes shall have been
duly executed and authenticated and delivered to the purchaser(s) thereof
pursuant to the Underwriting Agreement.

 

(g) All amounts payable pursuant to the Premium Side Letter Agreement on or
prior to the Closing Date shall have been paid.

 

(h) The Seller shall have deposited into the Spread Account an amount equal to
the Initial Cash Deposit from the proceeds of the sale of the Notes.

 

Section 2.03 Premium. FGIC shall be entitled to receive a premium (the
“Premium”) for the Policy on each Distribution Date in accordance with the terms
and conditions of the Premium Side Letter Agreement.

 

Section 2.04 Reimbursement Obligations.

 

(a) FGIC shall be entitled to reimbursement by the Issuer for any payment made
under the Policy, which reimbursement shall be paid to FGIC on the date that any
amount is to be paid pursuant to a Notice for Payment (as defined in the
Policy). Such reimbursement shall be made in an amount (the “Repayment Amount”)
equal to the sum of the amount to be paid under the Policy and all amounts
previously paid that remain unpaid, together with interest on any and all
amounts remaining unpaid (to the extent permitted by law, if in respect of any
unpaid amounts representing interest) from the date such amounts became due
until paid in full (after as well as before judgment), at a rate of interest
equal to the Base Rate from time to time in effect plus 1%. The Repayment Amount
shall be payable to FGIC pursuant to Section 4.03(a) of the Sale and Servicing
Agreement and the provisions of this Insurance Agreement.

 

(b) Anything in Section 2.04(a) to the contrary notwithstanding, FGIC shall be
entitled to reimbursement from the Servicer (i) for payments made under the
Policy arising as a result of the Servicer’s failure to repurchase any Contract
required to be repurchased pursuant to Section 2.03 of the Sale and Servicing
Agreement, together with interest on any and all such amounts remaining unpaid
(to the extent permitted by law, if in respect of any unpaid amounts

 

6



--------------------------------------------------------------------------------

representing interest) from the date such amounts became due until paid in full
(after as well as before judgment), at a rate of interest equal to the Base Rate
from time to time in effect plus 1%, and (ii) for payments made under the
Policy, arising as a result of (A) the Servicer’s failure to deposit into the
Collection Account any amount required to be so deposited pursuant to the Sale
and Servicing Agreement or (B) the Servicer’s failure to purchase any Contract
required to be purchased under Section 3.06 of the Sale and Servicing Agreement,
together with interest on any and all such amounts remaining unpaid (to the
extent permitted by law, if in respect of any unpaid amounts representing
interest) from the date such amounts became due until paid in full (after as
well as before judgment), at a rate of interest equal to the Base Rate from time
to time in effect plus 1%.

 

(c) FGIC shall be entitled to reimbursement by the Issuer for amounts expended
by FGIC pursuant to Section 4.03 hereof, which amounts shall be payable to FGIC
pursuant to Section 4.03(a) of the Sale and Servicing Agreement and the
provisions of this Insurance Agreement.

 

(d) Interest payable to FGIC under this Insurance Agreement shall be calculated
on the basis of a 360-day year for the actual number of days elapsed and shall
be payable on demand.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

Section 3.01 Representations and Warranties of the Seller. The Seller represents
and warrants to FGIC, as of the Closing Date that:

 

(a) Each of the representations and warranties made by the Seller in the Trust
Agreement and the Sale and Servicing Agreement are true and correct in all
material respects as of the date made.

 

(b) The initial offer and sale of the Notes comply in all material respects with
all requirements of law, including all registration requirements of applicable
securities laws. Without limitation of the foregoing, the Prospectus does not
contain any untrue statement of a material fact and does not omit to state a
material fact necessary to make the statements made therein, in light of the
circumstances under which they were made, not misleading; provided, however,
that no representation is made with respect to the Insurer Information or the
Underwriter Information. Neither the offer nor the sale of the Notes has been or
will be in violation of the Securities Act or any other federal or state
securities laws.

 

Section 3.02 Representations and Warranties of Onyx, individually and as
Servicer. Onyx, individually and in its capacity as Servicer, represents and
warrants to FGIC, as of the Closing Date that:

 

(a) Each of the representations and warranties made by it in the Sale and
Servicing Agreement are true and correct in all material respects as of the date
made.

 

7



--------------------------------------------------------------------------------

 

ARTICLE IV

 

COVENANTS

 

Section 4.01 Affirmative Covenants of the Servicer. The Servicer hereby
covenants and agrees that during the term of this Insurance Agreement:

 

(a) It shall, for the benefit of FGIC, perform each of its agreements,
warranties and indemnities contained in the Basic Documents, which are hereby
incorporated by reference into this Insurance Agreement as if set forth herein
in full.

 

(b) Except in accordance with any provision of the Basic Documents that
expressly states that the consent of FGIC is not required, it shall not
terminate (except in accordance with the terms thereof), amend, waive or
otherwise modify the Basic Documents or any term or provision thereof, or the
performance of any of the terms of any of the foregoing, unless such amendment,
waiver or modification is approved in writing by FGIC.

 

(c) It shall furnish to FGIC, promptly after the occurrence of any Servicer
Default under the Sale and Servicing Agreement, any Event of Default under the
Indenture or of a Trigger Event under this Insurance Agreement, a certificate of
an appropriate officer of the Servicer setting forth the circumstances of such
Servicer Default, Event of Default or Trigger Event, and any action taken or
proposed to be taken by the Servicer with respect thereto and furnish to FGIC
such other information with respect to any such Servicer Default, Event of
Default or Trigger Event as FGIC may reasonably request.

 

(d) It shall deliver to FGIC the annual statement of compliance described in
Section 3.09 of the Sale and Servicing Agreement by the date specified in
Section 3.09 of the Sale and Servicing Agreement.

 

(e) It will furnish to FGIC a copy of each material certificate, report,
statement, notice or other written communication furnished by or on behalf of
it, to Noteholders or to the Indenture Trustee concurrently therewith and
furnish to FGIC promptly after receipt thereof, a copy of each notice, demand or
other communication received by it from the Indenture Trustee, Owner Trustee,
Holder or Holders of 10% or more of the Notes or Standard & Poor’s, Moody’s or
any other rating agency rating the Notes, in each case with respect to any of
the Notes or the Basic Documents.

 

(f) It will, on each Servicer Report Date, furnish to FGIC a copy of the
Distribution Date Statement with respect to the Collection Period relating to
such Servicer Report Date and if not contained therein, such information
regarding the Spread Account and the Policy, in such form and substance as FGIC
may reasonably require.

 

(g) It will, at all times during the term hereof, upon the reasonable request of
FGIC and upon reasonable notice and at FGIC’s cost and expense, permit FGIC or
its authorized agent, at reasonable times, at no charge, to inspect and audit
the Contract Files, including those held by any subservicer or custodian and any
other documents and records relating to the servicing of the Contracts,
including computer records relating to the Contracts and will cause its
personnel to assist in any examination of such records. Such inspections and
discussions shall be conducted

 

8



--------------------------------------------------------------------------------

during normal business hours and shall not unreasonably interfere with the
business of the Servicer, any such custodian, its normal operations or its
employee or customer relations. Any information obtained by FGIC pursuant to the
activities contemplated in this Section 4.01(f) shall be held in confidence by
FGIC unless (i) such information has become available to the public other than
as a result of a disclosure by or through FGIC or (ii) such information was
available to FGIC on a nonconfidential basis prior to its disclosure to FGIC
hereunder, or (iii) FGIC should be required in connection with any legal or
regulatory proceeding to disclose such information. The Contract Files and
records relating thereto will be maintained at the addresses and locations as
the Servicer shall have notified FGIC in writing prior to the Closing Date and
as the Servicer shall otherwise advise FGIC in writing.

 

(h) So long as no Insurer Default has occurred and is continuing, the Servicer
shall not change its Customary Servicing Practices without the consent of FGIC
if the Servicer determines that such a change would have a material adverse
effect on the interests of FGIC or the Noteholders.

 

Section 4.02 Affirmative Covenants of the Seller. The Seller hereby covenants
and agrees that during the term of this Insurance Agreement:

 

(a) It shall, for the benefit of FGIC, perform each of its agreements,
warranties and indemnities contained in the Sale and Servicing Agreement, which
are hereby incorporated by reference into this Insurance Agreement, as if set
forth herein in full.

 

(b) It shall comply in all material respects with all applicable laws, rules,
regulations and orders with respect to it, its business and properties (except
to the extent contested in good faith if properly reserved in accordance with
generally accepted accounting principles or regulatory accounting principles, as
the case may be, consistently applied), if the effect of noncompliance thereof
would have a material adverse effect on its performance of its obligations under
the Basic Documents.

 

(c) It shall include in any offering document for the Notes only information
concerning FGIC that is supplied or consented to in writing by FGIC expressly
for inclusion therein.

 

(d) Except in accordance with any provision of the Basic Documents that
expressly states that the consent of FGIC is not required, it shall not
terminate (except in accordance with the terms and conditions thereof), amend,
waive or otherwise modify any Basic Document or any term or provision thereof,
or the performance of any of the terms of any of the foregoing, unless such
amendment, waiver or modification is approved in writing by FGIC.

 

(e) It shall maintain its corporate or other existence and shall at all times
continue to be duly organized under the laws of its respective jurisdiction of
incorporation or formation and duly qualified and duly authorized and shall
conduct its business in accordance with the terms of its certificate of
incorporation and bylaws or other formation documents in all circumstances where
failure could reasonably result in a material adverse change in (a) its
business, financial condition or results of operations or (b) its ability to
perform its obligations under any Basic Document.

 

9



--------------------------------------------------------------------------------

(f) It shall provide to FGIC such other information as FGIC may reasonably
require.

 

Section 4.03 Parties To Join in Enforcement Action

 

(a) To the extent necessary to enforce any right of FGIC in or remedy of FGIC
under any Contract or related asset, the Indenture Trustee, the Issuer and Onyx
agree to join in any action initiated by FGIC for the protection of such right
or exercise of such remedy.

 

(b) In the event of any court proceeding (x) with respect to which Onyx or the
Seller is a party (including, without limitation, an insolvency or bankruptcy
proceeding in respect of Onyx or the Seller) which affects the Trust Estate, the
Policies or the obligations of FGIC under the Basic Documents, and (y) with
respect to which Onyx or the Seller fails to defend or answer, FGIC shall have
the right to direct, assume or otherwise participate in the defense thereof. In
such event, FGIC shall, following written notice to the Indenture Trustee, have
the exclusive right to determine, in its sole discretion, the actions necessary
to preserve and protect the Trust Estate. All costs and expenses of FGIC in
connection with such action, proceeding or investigation, (including, without
limitation, any judgment or settlement entered into or paid by FGIC), shall be
included in the Reimbursement Obligations.

 

(c) The Indenture Trustee shall cooperate with, and take such action as directed
by FGIC, including (without limitation) entering into such agreements and
settlements as FGIC in its sole discretion shall direct with respect to such
court proceeding. The Indenture Trustee shall not be liable to FGIC for any such
action that conforms to the direction of FGIC. The Indenture Trustee’s
reasonable out-of-pocket costs and expenses (including attorneys’ fees and
expenses) with respect to any such action shall be reimbursed by FGIC.

 

(d) The Indenture Trustee hereby agrees to provide to FGIC prompt written notice
of any action, proceeding or investigation of which any Responsible Officer of
the Indenture Trustee has actual knowledge that names the Owner Trustee or the
Issuer as a party or that could adversely affect the Trust Estate or the rights
or obligations of FGIC hereunder or under the Policies or the other Basic
Documents, including (without limitation) any insolvency or bankruptcy
proceeding in respect of Onyx, the Seller or any affiliate thereof.

 

(e) Notwithstanding anything contained herein or in any of the other Basic
Documents to the contrary, the Indenture Trustee shall not, without FGIC’s prior
written consent or unless directed by FGIC, undertake or join any litigation or
agree to any settlement of any action, proceeding or investigation affecting the
Owner Trustee, the Issuer or the Trust Estate or the rights or obligations of
FGIC hereunder or under the Policy or the other Basic Documents.

 

ARTICLE V

 

FURTHER AGREEMENTS

 

Section 5.01 Obligations Absolute. The obligations of Onyx, the Seller and the
Servicer pursuant to this Insurance Agreement are absolute and unconditional and
will be paid or performed strictly in accordance with the respective terms
hereof, irrespective of:

 

(a) any lack of validity or enforceability of, or any amendment or other
modifications of, or waiver with respect to, the Basic Documents;

 

10



--------------------------------------------------------------------------------

(b) any amendment or waiver of, or consent to departure from the Basic
Documents;

 

(c) the existence of any claim, set off, defense or other rights it may have at
any time against the Indenture Trustee, any beneficiary or any transferee of the
Policy (or any persons or entities for whom the Indenture Trustee, any such
beneficiary or any such transferee may be acting), FGIC or any other person or
entity whether in connection with the Policy, the Basic Documents or any
unrelated transactions;

 

(d) any statement or any other document presented under the Policy (including
any Notice for Payment) proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect whatsoever;

 

(e) the inaccuracy or alleged inaccuracy of any Distribution Date Statement or
Notice for Payment upon which any drawing under the Policy is based;

 

(f) payment by FGIC under the Policy against presentation of a draft or
certificate which does not comply with the terms of the relevant Policy,
provided that such payment shall not have constituted gross negligence or
willful misconduct of FGIC;

 

(g) the bankruptcy or insolvency of FGIC, the Trust or any other party;

 

(h) any default or alleged default of FGIC under the Policy;

 

(i) any defense based upon the failure of the Trust to receive all or part of
the proceeds of the sale of the Notes or of the Servicer to receive any or all
of the Servicing Fee or other compensation required under the Sale and Servicing
Agreement or otherwise, or any nonapplication or misapplication of the proceeds
of any drawing upon the Policy; and

 

(j) any other circumstance or happening whatsoever, provided that the same shall
not have constituted gross negligence or willful misconduct of FGIC.

 

Section 5.02 Reinsurance. FGIC shall have the right to give participations in
its rights under this Insurance Agreement and to enter into contracts of
reinsurance with respect to the Policy, provided that FGIC agrees that any such
disposition will not alter or affect in any way whatsoever FGIC’s direct
obligations hereunder and under the Policy and provided further that any
reinsurer or participant will not have any rights against the Trust, the Seller,
the Servicer, Onyx, any Noteholders or the Indenture Trustee and that the Trust,
the Seller, the Servicer, Onyx, the Noteholders or the Indenture Trustee shall
have no obligation to have any communication or relationship whatsoever with any
reinsurer or participant in order to enforce the obligations of FGIC hereunder
and under the Policy. None of Onyx, the Seller or the Servicer may assign its
obligations under this Insurance Agreement without the prior written consent of
FGIC, such consent not to be unreasonably withheld.

 

Section 5.03 Liability of FGIC. The Seller and the Servicer agree that neither
FGIC nor any of its officers, directors or employees shall be liable or
responsible for (except to the extent

 

11



--------------------------------------------------------------------------------

of its own gross negligence, willful misconduct or bad faith): (a) the use which
may be made of the Policy by or for any acts or omissions of another Person in
connection therewith or (b) the validity, sufficiency, accuracy or genuineness
of any documents delivered to FGIC or of any endorsement(s) thereon, even if
such documents should in fact prove to be in any or all respects invalid,
insufficient, fraudulent or forged. In furtherance and not in limitation of the
foregoing, FGIC may accept documents that appear on their face to be in order,
without responsibility for further investigation.

 

Section 5.04 Successor Servicer.

 

(a) Any successor Servicer, by accepting its appointment pursuant to the Sale
and Servicing Agreement, (i) shall agree to be bound by the terms, covenants and
conditions contained herein applicable to the Servicer and subject to the duties
and obligations of the Servicer hereunder, (ii) as of the date of its
acceptance, shall be deemed to have made with respect to itself the
representations and warranties made by the Servicer in this Insurance Agreement
to the extent applicable, and (iii) shall agree to indemnify and hold harmless
FGIC from and against any and all claims, damages, losses, liabilities, costs or
expenses whatsoever which FGIC may incur (or which may be claimed against FGIC)
by reason of the negligence or willful misconduct of the successor Servicer in
exercising its powers and carrying out its obligations as Servicer under the
Sale and Servicing Agreement. No such appointment shall make the successor
Servicer responsible with respect to any liabilities of the outgoing Servicer
incurred prior to such appointment or for any acts, omissions or
misrepresentations of such outgoing Servicer.

 

(b) All costs and expenses incurred by FGIC in connection with the replacement
of the Servicer pursuant to Section 7.02 of the Sale and Servicing Agreement
shall be paid by Onyx.

 

Section 5.05 Fees and Expenses.

 

(a) On the Closing Date, the Seller agrees to pay, in accordance with the
Premium Side Letter Agreement, FGIC’s attorneys’ fees and all other reasonable
costs and expenses (including without limitation accountants’ fees) incurred by
FGIC in connection with the negotiation, preparation, execution and delivery of
the Registration Statement, including the core prospectus and any supplement
thereto, the Basic Documents, and all other documents delivered with respect
thereto, and all rating agency fees incurred by FGIC in connection with this
Insurance Agreement and the transactions described in the Basic Documents. Such
attorney’s fees and expenses shall be payable on the Closing Date upon the
presentation of an invoice for any such fees, costs and expenses. All other
costs and expenses payable hereunder, including without limitation, all rating
agency fees incurred at any time by FGIC in connection with this Insurance
Agreement and the transactions described in the Basic Documents shall be payable
by Onyx within 30 days from the delivery of an invoice therefor by FGIC to Onyx.

 

(b) Onyx, the Seller and the Servicer each agree to pay all costs and expenses
(including reasonable fees and expenses of legal counsel) incurred by FGIC in
connection with the amendment, modification, waiver or similar action and/or the
enforcement against Onyx, the Seller or the Servicer, as the case may be, of
FGIC’s rights under the Basic Documents;

 

12



--------------------------------------------------------------------------------

provided, however, that FGIC will not have recourse against assets of the Seller
which secure any obligation rated by the Rating Agencies and FGIC will not have
any claim against such assets until all such obligations have been paid in full.

 

(c) Onyx agrees to pay any and all charges, fees, costs and expenses that FGIC
may reasonably pay or incur, including, but not limited to, attorneys’ and
accountants’ fees and expenses, in connection with (i) the enforcement, defense
or preservation of any rights in respect of any of the Basic Documents,
including, without limitation, instituting, defending, monitoring or
participating in any litigation or proceeding (including, without limitation,
under Section 4.03(c) hereof and any insolvency or bankruptcy proceeding in
respect of Onyx, Onyx Acceptance Financial Corporation, the Seller, the Servicer
(so long as Onyx is the Servicer) or any Affiliate thereof) relating to any of
the Basic Documents, any party to any of the Basic Documents, in its capacity as
such a party, or the transactions contemplated thereby and (ii) any consent,
amendment, waiver or other action with respect to, or related to, any Basic
Document, whether or not executed or completed (items (i) and (ii) collectively
referred to as “Reimbursable Amounts”). Reimbursable Amounts due to FGIC shall
bear interest at a rate equal 1% if not paid within 30 days. In the event that
Onyx fails to pay to FGIC any Reimbursable Amounts, FGIC shall be entitled to
reimbursement of such amount together with interest thereon from the Trust
pursuant to Section 4.03 of the Sale and Servicing Agreement or from the Spread
Account pursuant to Section 4.04 of the Sale and Servicing Agreement, as
applicable. In addition, FGIC reserves the right to charge a reasonable fee as a
condition to executing any waiver, consent or amendment proposed in respect of
any of the Basic Documents.

 

ARTICLE VI

 

TRIGGER EVENTS; REMEDIES

 

Section 6.01 Trigger Events.

 

(a) The occurrence of any of the following events shall constitute a Trigger
Event hereunder:

 

(i) the failure of any Person to deposit into the Collection Account or the
Spread Account all amounts required to be deposited therein by the required
deposit date and such failure could reasonably have a material adverse effect on
the interests of FGIC or the Noteholders (as determined in FGIC’s sole
discretion) and such failure has continued for a period of at least five (5)
Business Days (A) after notice is received by such Person from the Indenture
Trustee or FGIC or (B) after discovery of such failure by a responsible officer
of such Person;

 

(ii) a Servicer Default occurs under the Sale and Servicing Agreement;

 

(iii) any failure to observe or perform any covenant or obligation of the Owner
Trustee, Onyx, the Seller, the Issuer or the Servicer set forth herein, or in
the Indenture or the Sale and Servicing Agreement which has not been cured
within sixty (60) days (or such longer period not in excess of ninety (90) as
may be reasonably necessary to remedy such failure; provided that (i) that
failure is capable of remedy within ninety (90) days or less and (ii) FGIC

 

13



--------------------------------------------------------------------------------

consents in its sole discretion to that longer period) from the date of receipt
by the Owner Trustee, Onyx, the Seller, the Issuer or the Servicer, as the case
may be, of written notice from the Indenture Trustee or FGIC of such breach or
default and such breach or default could reasonably have a material adverse
effect on the interests of FGIC or the Noteholders (as determined in FGIC’s sole
discretion); provided, however, that no Trigger Event will result from the
breach by the Servicer of any covenant for which the repurchase of the affected
Contracts is specified as the sole remedy pursuant to Section 3.06 of the Sale
and Servicing Agreement and such repurchase takes place within the time frame
required by Section 3.06 of the Sale and Servicing Agreement;

 

(iv) the cessation of a valid perfected first priority security interest in the
Contracts or the Trust Accounts in favor of the Indenture Trustee which is not
cured within seven (7) Business Days of receipt of notice thereof;

 

(v) a draw is made on the Policy; or

 

(vi) as of the Servicer Report Date in any month prior to and including the
applicable month set forth in the table below, the Cumulative Net Charge-Off
Ratio exceeds the level specified for such month in such table:

 

Collection Period

--------------------------------------------------------------------------------

   Cumulative Net Charge-Off Ratio


--------------------------------------------------------------------------------

 

July 2005 – December 2005

   N/A  

January 2006 – March 2006

   2.25 %

April 2006 – June 2006

   2.75 %

July 2006 – September 2006

   3.50 %

October 2006 – December 2006

   4.25 %

January 2007 – March 2007

   5.00 %

April 2007 – June 2007

   6.00 %

July 2007 – September 2007

   6.75 %

October 2007 – December 2007

   7.25 %

January 2008 – March 2008

   7.50 %

April 2007 – June 2008

   7.75 %

July 2008 and thereafter

   8.25 %

 

provided, however, that the occurrence of any of the foregoing events shall not
form the basis of a Trigger Event unless FGIC, upon written notice to each
Rating Agency, has delivered to the Issuer and the Indenture Trustee written
notice specifying that such event constitutes a Trigger Event.

 

(b) Upon the occurrence of any Trigger Event, FGIC may:

 

(i) inform the Indenture Trustee in writing or by facsimile transmission of the
occurrence of any Trigger Event and inform the Indenture Trustee in writing or
by facsimile transmission of any other information FGIC may have with respect to
the performance of the Servicer;

 

14



--------------------------------------------------------------------------------

(ii) instruct the Indenture Trustee in writing or by facsimile transmission to
deliver a notice of termination to the extent permitted in the Sale and
Servicing Agreement of all the rights and obligations of the Servicer;

 

(iii) declare all indebtedness of every type or description then owed by Onyx,
the Issuer or the Seller to FGIC pursuant to the Basic Documents to be
immediately due and payable, and the same shall thereupon be immediately due and
payable; provided, however, that any such payment by Onyx, the Issuer or the
Seller shall be paid in accordance with Section 4.03 of the Sale and Servicing
Agreement; or

 

(iv) exercise any rights and remedies under the Basic Documents in accordance
with the terms of the Basic Documents or direct the Indenture Trustee to
exercise such remedies in accordance with the terms of the Basic Documents; or

 

(v) take whatever action at law or in equity as may appear necessary or
desirable in its judgment to collect the amounts then due to FGIC under this
Insurance Agreement or the Basic Documents or to enforce performance and
observance of any obligation, agreement or covenant of Onyx or the Seller under
this Insurance Agreement or the Basic Documents.

 

ARTICLE VII

 

MISCELLANEOUS

 

Section 7.01 Amendments, Etc. No amendment or waiver of any provision of this
Insurance Agreement, nor consent to any departure therefrom, shall in any event
be effective unless in writing and signed by all of the parties hereto, with
written notice thereof to Standard & Poor’s and Moody’s; provided that any
waiver so granted shall extend only to the specific event or occurrence so
waived and not to any other similar event or occurrence which occurs subsequent
to the date of such waiver.

 

15



--------------------------------------------------------------------------------

Section 7.02 Notices. Except to the extent otherwise expressly provided herein,
all notices, requests and demands to or upon the respective parties hereto to be
effective shall be in writing (and if sent by mail, certified or registered,
return receipt requested) or facsimile transmission and, unless otherwise
expressly provided herein, shall be deemed to have been duly given or made when
delivered by hand, or three (3) Business Days after being deposited in the mail,
postage prepaid, or, in the case of facsimile transmission, when sent, addressed
as follows or to such other address or facsimile number as set forth in a
written notice delivered by a party to each other party hereto:

 

If to Seller: Capital One Auto Finance, Inc. 1680 Capital One Drive McLean, VA
22102 Attention: Director of Securitization Facsimile:    (703) 720-2121
Confirmation:    (703) 720-1000 With a copy to: Onyx Acceptance Financial
Corporation 27051 Towne Centre Drive, Suite 200 Foothill Ranch, California 92610
Attention: Don P. Duffy CFO Telephone:    (949) 465-3505 Facsimile:    (949)
465-3530 If to the Servicer and Onyx: Capital One Auto Finance, Inc. 1680
Capital One Drive McLean, VA 22102 Attention: Director of Securitization
Facsimile:    (703) 720-2121 Confirmation:    (703) 720-1000 With a copy to:
Onyx Acceptance Corporation 27051 Towne Centre Drive, Suite 100 Foothill Ranch,
California 92610 Attention: Don P. Duffy CFO Telephone:    (949) 465-3505
Facsimile:    (949) 465-3992 If to FGIC: Financial Guaranty Insurance Company
125 Park Avenue New York, New York 10017 Attention: Research and Risk Management
                   Re: Onyx Acceptance Owner Trust 2005-B Facsimile:    (212)
312-3225 Confirmation:    (800) 352-0001

 

Section 7.03 No Waiver; Remedies and Severability. No failure on the part of
FGIC to exercise, and no delay in exercising, any right hereunder shall operate
as a waiver thereof; nor

 

16



--------------------------------------------------------------------------------

shall any single or partial exercise of any such right preclude any other or
further exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law. The
parties further agree that the holding by any court of competent jurisdiction
that any remedy pursued by FGIC hereunder is unavailable or unenforceable shall
not affect in any way the ability of FGIC to pursue any other remedy available
to it. In the event any provision of this Insurance Agreement shall be held
invalid or unenforceable by any court of competent jurisdiction, the parties
hereto agree that such holding shall not invalidate or render unenforceable any
other provision hereof.

 

Section 7.04 Payments.

 

(a) All payments to FGIC hereunder (other than in respect of any structuring fee
pursuant to the Premium Side Letter Agreement) shall be made in lawful currency
of the United States and in immediately available funds and shall be made prior
to 2:00 p.m. (New York City time) on the date such payment is due by wire
transfer to Financial Guaranty Insurance Company, JPMorgan Chase Bank, N.A.,
Routing/Transit No. 021000021, For Credit to Financial Guaranty Insurance
Company, Branch and Account No. 904951812, REF Onyx, FGIC Policy Number 05030057
or to such other office or account as FGIC may direct. Payments received by FGIC
after 2:00 p.m. (New York City time) shall be deemed to have been received on
the next succeeding Business Day, and such extension of time shall be included
in computing interest, commissions or fees, if any, in connection with such
payment.

 

(b) [Reserved].

 

(c) Whenever any payment under this Insurance Agreement shall be stated to be
due on a day which is not a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such cases be
included in computing interest, commissions or fees, if any, in connection with
such payment.

 

(d) Unless otherwise specified herein, FGIC shall be entitled to interest on all
amounts owed to FGIC under this Insurance Agreement, from the date such amounts
become due until paid in full, at a rate of interest equal to the Base Rate from
time to time in effect plus 1%.

 

(e) Unless otherwise specified herein, interest payable to FGIC under this
Insurance Agreement shall be calculated on the basis of a 360 day year and the
actual number of days elapsed and shall be payable on demand.

 

Section 7.05 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL, SUBSTANTIVE LAWS OF THE STATE OF NEW YORK
INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW BUT
EXCLUDING TO THE MAXIMUM EXTENT PERMITTED BY LAW ALL OTHER RULES THEREOF
RELATING TO CONFLICTS OF LAW AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE
PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

 

17



--------------------------------------------------------------------------------

Section 7.06 Counterparts. This Insurance Agreement may be executed in
counterparts by the parties hereto, and each such counterpart shall be
considered an original and all such counterparts shall constitute one and the
same instrument.

 

Section 7.07 Paragraph Headings, Etc. The headings of paragraphs contained in
this Insurance Agreement are provided for convenience only. They form no part of
this Insurance Agreement and shall not affect its construction or
interpretation.

 

Section 7.08 SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL. Each of the
parties hereto hereby irrevocably and unconditionally:

 

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement or any documents executed and delivered in connection
herewith, or for recognition and enforcement of any judgment in respect thereof,
to the nonexclusive general jurisdiction of the courts of the State of New York,
the courts of the United States of America for the Southern District of New York
and appellate courts from any thereof;

 

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of such
action or proceeding in any such court or that such action or proceeding was
brought in an inconvenient court and agrees not to plead or claim the same;

 

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person at its
address determined in accordance with Section 9.04 of this Agreement;

 

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

 

(e) TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY HERETO IRREVOCABLY
WAIVES ALL RIGHT OF TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
BASED ON, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT, ANY
OTHER BASIC DOCUMENT, OR ANY MATTER ARISING HEREUNDER OR THEREUNDER.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

18



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Insurance Agreement,
all as of the day and year first above mentioned.

 

FINANCIAL GUARANTY INSURANCE COMPANY By:   /s/    MATTHEW FANELLI        

Name:

  Matthew Fanelli

Title:

  Vice President

ONYX ACCEPTANCE FINANCIAL CORPORATION,

as Seller

By:   /s/    ALBERT A. CIAFRE        

Name:

  Albert A. Ciafre

Title:

  Assistant Vice President

ONYX ACCEPTANCE CORPORATION,

individually and as Servicer

By:   /s/    VINCENT M. SCARDINA        

Name:

  Vincent M. Scardina

Title:

  Treasurer

JPMORGAN CHASE BANK, N.A., not in its individual capacity but solely as

as Indenture Trustee

By:   /s/    ARANKA R. PAUL        

Name:

  Aranka R. Paul

Title:

  Assistant Vice President

 



--------------------------------------------------------------------------------

EXHIBIT A

 

FORM OF FINANCIAL GUARANTEE INSURANCE POLICY

 

A-1